Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139342-3                                                                                             Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  LOIS SCOTT,                                                                                          Stephen J. Markman
            Plaintiff-Appellant,                                                                       Diane M. Hathaway,
                                                                                                                         Justices
  and
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Intervening Plaintiff,
  v                                                                 SC: 139342-3
                                                                    COA: 290990, 291012
                                                                    WCAC: 07-000258
  NORTHWEST AIRLINES, INC., and LIBERTY
  MUTUAL INSURANCE COMPANY,
           Defendants-Appellees.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 10, 2009 orders
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2009                   _________________________________________
          1112                                                                 Clerk